Citation Nr: 0813164	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1974.  He died in July 2002.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In August 2007, the Board 
remanded the case to the RO via the Appeals Management Center 
(AMC) in order to obtain a medical opinion from an 
appropriate physician.


FINDINGS OF FACT

1.  The veteran died in July 2002.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of cholecystectomy and bilateral 
hearing loss, both evaluated at 0 percent disabling.

3.  The death certificate lists the immediate cause of death 
as primary biliary cirrhosis with accompanying conditions of 
spontaneous bacterial peritonitis, pneumonia, and septic 
shock.

4.  The veteran's service-connected cholecystectomy was not a 
primary, nor contributory, cause of the veteran's death.

5.  Exposure to Agent Orange was not a primary, nor 
contributory, cause of the veteran's death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse, children, and parents who can establish, among other 
things, that the veteran died from a service-connected 
disability.  38 U.S.C.A. §§ 1310, 1311.  Service connection 
for the cause of the veteran's death can be established by 
showing that a service-connected disability was either (1) 
the principal cause of death or (2) a contributory cause of 
death.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was (1) the immediate or 
underlying cause of death or (2) etiologically-related to the 
cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

At the time of the veteran's death, service-connection was in 
effect for residuals of cholecystectomy.  The death 
certificate provides that the immediate cause of the 
veteran's death was primary biliary cirrhosis with 
accompanying conditions of spontaneous bacterial peritonitis, 
pneumonia, and septic shock.  It does not attribute the cause 
of the veteran's death to the cholecystectomy, either as the 
immediate cause of death or as a contributory cause of death.

The appellant contends that the veteran's death was caused by 
exposure to Agent Orange.  The March 1975 rating decision 
found that the veteran was treated for hepatitis in October 
1971 but denied service connection because he had no current 
disability at that time.  The appellant contends that either 
the hepatitis caused the condition leading to the veteran's 
death or that toxic exposure from Agent Orange directly 
caused the condition that led to the veteran's death.

A VA medical opinion was obtained in December 2002.  The VA 
physician opined that it is unlikely that the acute hepatitis 
that the veteran suffered in service was related to the liver 
condition that caused his death.  Concededly, this opinion 
has limited probative value because the claims file did not 
contain all of the recent medical records when reviewed in 
December 2002.  Also, the opinion did not address whether 
herbicide exposure directly caused the primary biliary 
cirrhosis that led to death.

Pursuant to the Board's August 2007 remand, a second VA 
medical opinion was obtained in January 2008.  The VA 
physician reviewed all medical evidence of record and 
addressed the appellant's contention regarding herbicide 
exposure.  The VA physician opined that it is unlikely that 
the veteran's primary biliary cirrhosis was related to any 
exposures or infections during his active duty service 
career.  The opinion explained that primary biliary cirrhosis 
is a disease of unknown etiology not known to be related to 
previous hepatitis toxic exposure or cholecystitis.  The 
opinion also cited the length of time between the occurrence 
of liver disease in service and the veteran's death in 2002.  
It is more likely than not that the veteran's death was 
caused by a subsequent disease of unknown etiology.  

Accordingly, the Board finds that the competent medical 
evidence of record is against finding that the veteran's 
death from primary biliary cirrhosis was due to his service-
connected cholecystectomy or herbicide exposure.  While the 
Board is grateful for the veteran's service, the 
preponderance of the evidence is against the appellant's 
claim.  The Board has considered the doctrine of reasonable 
doubt to the appellant but it does not find that the evidence 
is of such approximate balance as to warrant its application.  
38 U.S.C.A. § 5107.
  
Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's October 2002 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
appellant that it was ultimately her responsibility to see to 
it that any records pertinent to her claims are received by 
VA.

The Board acknowledges that the appellant was not provided 
the specific notice required by Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), until after the Board's August 2007 
remand.  Hupp holds in the context of a claim for Dependency 
and Indemnity Compensation (DIC) benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  In this case, the appellant was aware that the 
veteran was service-connected for residuals of 
cholecystectomy and presented evidence and argument to 
support her claim that the veteran's death was related to 
that service-connected disability.  The Board, therefore, 
concludes that the appellant was not prejudiced by not being 
given more timely notice.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
retrieving the veteran's claims folder, by obtaining the 
veteran's medical treatment records from VA and private 
facilities, and by obtaining medical opinions.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


